On order of the Court, the application for leave to appeal the July 19, 2018 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the November 7, 2017 order of the Lenawee Circuit Court and REMAND this case to that court for reconsideration of defendant's motion for relief from judgment and amended motion for relief from judgment solely under MCR subchapter 6.500. The trial court erred in citing MCR 2.612(C)(2) as a reason for denying defendant's motion because "[u]nless otherwise specified by *243these rules, a judgment of conviction and sentence entered by the circuit court not subject to appellate review under subchapters 7.200 or 7.300 may be reviewed only in accordance with the provisions of" subchapter 6.500. MCR 6.501. The motion to appoint counsel is DENIED.